 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrint-O-Stat, Inc. and York Typographical Union,No. 242, a/w International Typographical Union,AFL-CIO, Petitioner. Case 4-RC-13607January 15, 1980DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn July 10, 1979, the Acting Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of all full-and part-time printing production employees at theEmployer's York, Pennsylvania, facility. The ActingRegional Director also found, in agreement with thePetitioner, that individuals classified as gang leaderswere supervisors who should be excluded from theunit found appropriate. Thereafter, in accordance withSection 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theActing Regional Director's decision on the grounds,inter alia, that he clearly erred as to substantial factualissues in finding the petitioned-for unit to be appropri-ate and the gang leaders to be supervisors within themeaning of the Act.By telegraphic order dated July 31, 1979, therequest for review was granted. Pursuant to theBoard's procedures, the election was held on August2, 1979, and the ballots were impounded pending theBoard's decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Employer's brief on review,with respect to the issues under review, and makes thefollowing findings:The Employer is engaged in the reproduction andduplication of printed materials and in the retaildistribution of architectural engineering supplies andoffice furniture. Its current operational facility at 1011West Market Street, York, Pennsylvania, consists of abuilding divided into separate main plant and ware-house sections. Production facilities, sales, and busi-ness offices are located in the main plant.The Petitioner seeks to represent all full-and part-time printing production employees in the main plant,including employees in the art, line print, duplicatingand offset, and camera departments. As indicated, the' The Acting Regional Director also found that the sole inventory controlclerk employed by the Employer was a dual function employee who should be247 NLRB No. 47Petitioner would exclude as supervisors from the uniteach of four individuals classified as gang leaders. TheEmployer contends that the petitioned-for unit isinappropriate in view of the York facility's integratedoperations and that an appropriate unit must alsoinclude main plant employees in the purchasing andestimating, repair, and customer services departments,the inventory clerks, and the outside salesmen. Nei-ther party seeks to include within the unit foundappropriate any of the Employer's employees whowork in the warehouse of the York facility.It is undisputed that the approximately 33 employ-ees in the petitioned-for unit are engaged in a highlyintegrated printing and reproduction operation char-acterized by considerable daily contact and inter-change of duties. The Acting Regional Director foundthat these employees did not have the same degree ofcontact and interchange with other employees in themain plant. He also found that the printing productionemployees received separate immediate supervisionfrom the four gang leaders. On the basis of thosefindings, the Acting Regional Director found thatemployees in the petitioned-for unit possessed aseparate community of interest which warranted theirrepresentation apart from other employees in the mainplant.' For reasons stated below, we disagree with theActing Regional Director and find in agreement withthe Employer that only an overall unit of main plantproduction and maintenance employees at its Yorkfacility is appropriate for collective bargaining.Contrary to the Acting Regional Director's find-ings, the record indicates that the Employer's produc-tion operations at the York facility emphasize continu-al employee contacts, job interchangeability, and ahigh degree of functional integration throughout alldepartments in the main plant. The two employees inthe repair department, for instance, maintain andrepair all equipment in the production area either insitu or at a workbench adjacent to that area. They areavailable for and have performed printing productionwork in both the line print and the duplicating andoffset departments. The eight employees in the cus-tomer services department have work stations in boththe business office and production areas. They appeardaily in the latter area while servicing customerorders, but they have also done production work inthe bindery section of the duplicating and offsetdepartment and in the camera department. The twoemployees in the purchasing and estimating depart-ment work in conjunction with and procure materialsfor production personnel. In addition, one purchasingand estimating employee spends approximately 30percent of his time performing letter press operationsin the duplicating and offset department. Finally, theincluded in the unit found appropriate. The inclusion of this employee in theunit is no longer in dispute.272 PRINT-O-STAT, INC.Employer's four outside salesmen engage in customerrelated sales work outside the production area, butthey also perform duties in both the duplicating andoffset and the camera departments. At the time ofhearing in this proceeding, one salesman had beenworking for most of the preceding month as a stripperin the camera department.All employees in the main plant share a commonwage scale and a common schedule of benefits, withthe exception of additional commissions paid tooutside salesmen. All employees likewise enjoy thesame working conditions. Their work is subject tooverall common supervision from Palmer Ropp, theEmployer's president, and from Weldon Ropp, theEmployer's vice president and general manager of theYork facility. Both Palmer and Weldon Ropp areadmitted supervisors within the meaning of Section2(11) of the Act. There is a dispute, however, aboutwhether gang leaders who work for the Employer inthe camera, duplicating and offset, and art depart-ments, and in the bindery section of duplicating andoffset, are also supervisors. In agreement with thePetitioner, the Acting Regional Director has foundthat the gang leaders are supervisors because theyhave the authority to grant time off, to assignemployees to work overtime, to make job assignments,and to see that work in their departments is accom-plished. Contrary to the Acting Regional Director, wefind no indication in the record that the performanceof duties pursuant to the aforementioned authorityrequires the exercise of independent judgment charac-teristic of statutory supervisory status. The gangleaders function essentially as senior experienced leadpersonnel in their respective departments and theirdirection of other employees is dictated solely andI We note that the Acting Regional Director failed to distinguish or toexplain adequately the disparity in results between his unit finding herein andthe dismissal of a 1968 petition for the same unit of the Employer's employeesin Case 4-RC-7832. Although the Regional Director's unpublished decisionin the earlier proceeding is not dispositive of the issues presented herein, it hasbeen made part of the record and is entitled to some evidentiary weight in theabsence of significant factual distinctions.' As the unit found appropriate herein is larger than that requested, theroutinely by the specific demands of each productionjob. We find that the gang leaders are not supervisorswithin the meaning of the Act and consequently donot comprise a separate level of supervision foremployees in the petitioned-for unit.Based on the foregoing evidence of employeeinterchange, functional integration, and commonwages, benefits, working conditions, and supervision,and on the record as a whole,2we find that thepetitioned-for unit is an inappropriate unit because theemployees therein do not have a sufficiently distinctand separate community of interest apart from otheremployees in the main plant of the Employer's Yorkfacility. We further find that the following employeesof the Employer do constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed in the main plant of the Employer'sfacility at 1011 West Market Street, York, Penn-sylvania, including employees in the art, lineprint, duplicating and offset, camera, purchasingand estimating, repair, and customer servicedepartments, the inventory control clerk, and theoutside salesmen; excluding office clericals,guards, and supervisors as defined in the Act.Accordingly, we shall order that the electionconducted herein on August 2, 1979, be vacated andshall direct an election in the unit heretofore foundappropriate, except that the payroll period for deter-mining eligibility shall be that immediately precedingthe date of issuance of the Board's Order AmendingDecision on Review [issued January 25, 1980]. [Excel-sior footnote omitted from publication.]Petitioner is accorded a period of 10 days from the Board's Order AmendingDecision on Review [issued January 25. 19801 in which to submit the requisiteshowing of interest to support an election herein. In the event the Petitionerdoes not which to proceed with an election herein, it may withdraw itspetition without prejudice by notice to the Regional Director within 7 daysfrom the date of the Board's Order Amending Decision on Review [issuedJanuary 25. 1980].273